DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/20/2022, 06/28/2022 and 06/29/2022 has been entered.
	
	Claim status
The examiner acknowledged the amendment made to the claims on 01/20/2022  and 06/29/2022. Claims filed 06/29/2022 are herein examined.
Claims 12-13, 15, 20-24, 27, 29-36 and 40 are pending in the application. Claims 12 and 29-30 are currently amended. Claim 40 is newly presented. Claims 1-11, 14, 16-19, 25-26, 28 and 37-39 are cancelled. The rest of the claims are previously presented. Claims 12-13, 15, 20-24, 27, 29-36 and 40 are hereby examined on the merits.
	
Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “wherein the lignocellulosic plant material comprises one or more materials selected from the group consisting of kiwifruit, apple …teff, by-products, derivatives, and combinations thereof”. Claim 21 recites “wherein the lignocellulosic plant material comprises a low starch material selected from the group consisting of one or more of kiwifruit, apple …soybean, by-products, derivatives, and combinations thereof”. It is unclear the “by-products” or the “derivatives” are the by-products or derivatives of what source or original materials. For the purpose of examination, “by-products” or “derivatives” is interpreted to mean a lignocellulosic plant by-product or a lignocellulosic plant derivative. Clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 15, 20-24, 27, 29-31, 35-36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bezerra WO 2011032244 A1 (hereinafter referred to as Bezerra, English abstract and English translation relied upon for reference) in view of Liu, “History and development of Solid State Fermentation” and  “History of Solid State Fermented Foods and Beverages”, in: Chen, Solid State Fermentation for Foods and Beverage (CRC Press, 2013), pp. 1-25 and 95-115 (hereinafter referred to as Liu) and Joshi, "Preparation and evaluation of an animal feed byproduct produced by solid-state fermentation of apple pomace", Bioresource Technology, 1996, vol. 56, pages 251-255 (hereinafter referred to as Joshi).
Regarding claims 12-13, 15, 20-21, 23-24, 29-31 and 35-36, Bezerra teaches a process for producing a flour composition derived from fungal fermentation of plant material comprising the steps of:
a) providing a wet lignocellulosic plant material substrate such as wheat, sorghum, corn, coffee, quinoa, pea, oat, soybean, etc. (page 3, summary of the invention; para. that bridges page 4-5);
b) sterilizing the lignocellulosic plant material substrate using chemical or physical treatment as recited in claim 30 (para. that bridges page 4-5);
c) inoculating the sterile substrate with an active, edible higher fungus, said edible higher fungus being a genus of Pleurotus, Lentinula, Ganoderma, Volvariella, Auricularia, Armillaria, or Hericium (page 3, summary of the invention; page 5, para. 2); 
d) incubating the inoculated substrate at a temperature of 15-35 ºC for 15-40 days and under air flow (e.g., laminar flow chamber), which will necessarily prevent build-up of wither excessive oxygen or carbon dioxide to produce a fermented substrate (page 5, para. 2-3; page 10, third para.)
e) drying (e.g., dehydrating) the fermented substrate of d) in a dehydrator at a temperature of 45-70 ºC (page 5, para.  4), the temperature of which falls within the range recited in claim 31; and
f) milling (e.g., grinding) the dried, fermented substrate to form a flour composition (page 5,  para. 5).
The temperature and duration of incubation as disclosed by Bezerra overlap with those ranges recited in claim 12. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Given that Bezerra teaches treating the same lignocellulosic plant material with the same type of fungus, it logically follows that the fungus of Bezerra will break down the plant material and digest the carbohydrate present within the lignocellulosic plant material thus reducing a level of metabolizable carbohydrate in the plant material;
Bezerra teaches immersing the lignocellulosic plant material in water for 3-15 hours before sterilizing and inoculation (para. that bridges page 4-5), but is silent regarding the moisture level as recited in claim 12 and 35.
Liu teaches that in solid state fermentation, microorganisms grow among moist solid particles where nutrition is obtained, and the moisture content of the solid particle should be effectively controlled from 12% to 80% (page 4, bottom para.).
Both Bezerra and Liu are directed to solid state fermentation. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bezerra by controlling the moisture level of the lignocellulosic plant material to 12-80% such that the lignocellulosic plant material could efficiently provide nutrition for the microorganism to grow.
The moisture level as disclosed by Liu overlaps with the ranges recited in claims 12 and 35. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Bezerra is silent regarding the fungus amount. However, inoculum amount or inoculum size is among the general conditions known by one of ordinary skill in the art to affect the speed of fermentation and/or metabolite yield/amount. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized fungus amount for obtaining desired speed of fermentation and/or the metabolite yield/amount. Therefore, the fungus amount as recited in claims 12 and 15 are merely obvious variants of the prior art. 
 Further, Liu teaches that for solid state fermentation, the inoculum amount should be at least 10% (page 5, Table 1.1). Both Bezerra and Liu are directed to solid state fermentation. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bezerra by including a fungus amount of at least 10% such that the fermentation could proceed to a desired degree. The amount as taught by Liu overlaps with that recited in the claim 12 and 15. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Bezerra in view of Liu is silent regarding adding a functional additive comprising a food grade nitrogen source such as those listed in claim 29 to the lignocellulosic plant material prior to inoculation.
In the same field of endeavor, Joshi teaches a process for producing a flour composition (e.g., apple pomace powder) derived from fungal fermentation of plant material (e.g., apple pomace) comprising the steps of providing a hydrated lignocellulosic plant material substrate; inoculating the substrate with an active, edible higher fungus (e.g., Candida, Tortula or Saccharomyces); incubating the inoculated substrate and carrying out solid-state fermentations; drying  and milling to form a flour composition (e.g., grinded apple pomace powers) (Abstract, page 252, left column, para. 1-5; page 253, Table 1); additionally, Joshi teaches adding ammonium sulfate prior to inoculation as a nitrogen source (page 252, left column, para. under “Fermentation”). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bezerra by including the step of adding a nitrogen source such as ammonium sulfate to the lignocellulosic plant so as to ensure the growth of the fungus. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because prior art has established that ammonium sulfate could function as a nitrogen source for a fungus to grow.
Given that the flour as disclosed by Bezerra is used for human consumption (Abstract), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used food grade ammonium sulfate nitrogen source in the fermentation broth.
Given that Bezerra as modified by Liu and Joshi teaches essentially the same fermentation process under essentially the same inoculation condition as that recited in the claim in which a lignocellulosic material is treated with the same fungus, it logically follows that the prior art process will have a metabolizable carbohydrate reduction that overlaps with, falls within or encompasses that recited in the claim, and will yield a flour with a total metabolizable carbohydrate level and caloric amount overlapping with, falling within or encompassing those recited in claims 13, 23-24 and 36. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 22, modified Bezerra teaches that the lignocellulosic material could be pea, soybean, coffee, etc., which is known to contain little starch (see claim 21). Further, the hydration of the lignocellulosic plant material substrate will further decrease the amount of starch in the lignocellulosic plant material substrate. Therefore, modified Bezerra renders obvious claim 22.
Regarding claim 27, modified Bezerra teaches what has been recited above but is silent regarding the humidity of the incubation space. 
Liu teaches that during solid state fermentation, the moisture content of the medium is a key factor that determines the process stability and yield of product; Liu further teaches that humidity of the environment affects the moisture level the medium (for example, moisture content decreases because of metabolic activity and water evaporation, thus humid air is added so as to maintain the moisture level) (page 9-10, 1.3.1.3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the humidity of the space to a suitable level so as to ensure that the moisture content of the medium is in kept at an optimal range. As such, the humidity as recited in the claim is merely an obvious variant of the prior art.
Regarding claim 40, Bezerra teaches a process for producing a flour composition derived from fungal fermentation of plant material comprising the steps of:
a) providing a wet lignocellulosic plant material substrate such as wheat, sorghum, corn, coffee, quinoa, pea, oat, soybean etc. (page 3, summary of the invention; para. that bridges page 4-5);
b) sterilizing the lignocellulosic plant material substrate using chemical or physical treatment (para. that bridges page 4-5);
c) inoculating the sterile substrate with an active, edible higher fungus, said edible higher fungus being a genus of Pleurotus, Lentinula, Ganoderma, Volvariella, Auricularia, Armillaria, or Hericium (page 3, summary of the invention; page 5, para. 2); 
d) incubating the inoculated substrate at a temperature of 15-35 ºC for 15-40 days and under air flow (e.g., laminar flow chamber) which will necessarily prevent build-up of wither excessive oxygen or carbon dioxide to produce a fermented substrate (page 5, para. 2-3; page 10, third para.)
e) drying (e.g., dehydrating) the fermented substrate of d) in a dehydrator at a temperature of 45-70 ºC (page 5, para.  4); and
f) milling (e.g., grinding) the dried, fermented substrate to form a flour composition (page 5,  para. 5).
The temperature and duration of incubation as disclosed by Bezerra overlap with those ranges recited in claim 40. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Given that Bezerra teaches treating the same lignocellulosic plant material with the same type of fungus, it logically follows that the fungus of Bezerra will break down the plant material and digest the carbohydrate present within the lignocellulosic plant material thus reducing a level of metabolizable carbohydrate in the plant material;
Bezerra teaches immersing the lignocellulosic plant material in water for 3-15 hours before sterilizing and inoculation (para. that bridges page 4-5), but is silent regarding the moisture level as recited in claim 12 and 35.
Liu teaches that in solid state fermentation, microorganisms grow among moist solid particles where nutrition is obtained, and the moisture content of the solid particle should be effectively controlled from 12% to 80% (page 4, bottom para.). Both Bezerra and Liu are directed to solid state fermentation. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bezerra by controlling the moisture level of the lignocellulosic plant material to 12-80% such that the lignocellulosic plant material could efficiently provide nutrition for the microorganism to grow.
The moisture level as disclosed by Liu overlaps with the ranges recited in claim 40. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Bezerra in view of Liu is silent regarding adding a functional additive comprising a food grade nitrogen source to the lignocellulosic plant material prior to inoculation.
In the same field of endeavor, Joshi teaches a process for producing a flour composition (e.g., apple pomace powder) derived from fungal fermentation of plant material (e.g., apple pomace) comprising the steps of providing a hydrated lignocellulosic plant material substrate; inoculating the substrate with an active, edible higher fungus (e.g., Candida, Tortula or Saccharomyces); incubating the inoculated substrate and carrying out solid-state fermentations; drying  and milling to form a flour composition (e.g., grinded apple pomace powers) (Abstract, page 252, left column, para. 1-5; page 253, Table 1); additionally, Joshi teaches adding ammonium sulfate only prior to inoculation as a nitrogen source (page 252, left column, para. under “Fermentation”). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bezerra by including the step of adding a nitrogen source such as ammonium sulfate to the lignocellulosic plant so as to ensure the growth of the fungus.
Given that the flour as disclosed by Bezerra is used for human consumption (Abstract), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used food grade ammonium sulfate nitrogen source in the fermentation broth.
Given that Bezerra as modified by Liu and Joshi teaches essentially the same fermentation process under essentially the same inoculation condition as that recited in the claim in which a lignocellulosic material is treated with the same fungus, it logically follows that the prior art process will have a metabolizable carbohydrate reduction that overlaps with, falls within or encompasses that recited in the claim. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Bezerra in view of Liu and Joshi as applied to claim 12 above, and further in view of Parikh, “Vacuum Drying: Basics and Application”, Chemical Engineering, April, 2015, pages 48-54 (hereinafter referred to as Parikh).
Regarding claim 32, Bezerra teaches that the step of drying the fermented substrate at 45-70 ºC, which falls within the temperature range as recited in claim 32.
Bezerra is silent regarding the vacuum condition. 
Parikh teaches that vacuum drying has the advantage of, inter alia, cutting down on processing time (page 49, left column). 
Both Bezerra and Parikh are directed to drying processes. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bezerra by including the vacuum drying step to cut down on process time.
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bezerra in view of Liu and Josh as applied to claim 12 above, and further in view of Quinn, "Fungal fermentation of peanut flour: effects on chemical composition and nutritive value", Journal of Food Science, 1975, vol. 40, pages 470-474 (hereinafter referred to as Quinn) .
Regarding claims 33-34, Bezerra as recited above teaches drying the fermented substrate at 45-70 ºC in a dehydrator thus being silent regarding drying using a low temperature below 40 C, and/or using vacuum.
In the same field of endeavor, Quinn teaches a solid state fermentation process wherein the fermented lignocellulosic plant material substrate (defatted peanut flour) is dried by lyophilization before being pulverized into a flour (page 470, left column, bottom para.; right column, para.1-4). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bezerra by replacing the heat drying method with lyophilization and reasonably expected such a replacement will have be successful in drying the fermented substrate, for the reason that prior art has established that lyophilization is a suitable method of drying a fermented substrate in the art of solid state fermentation. 
Lyophilization as disclosed by Quinn necessarily takes places below 40 ºC and under vacuum condition.
Claims 12-13, 15, 20-24, 27, 30-31 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Paz BRPI0603003 A (cited in IDS filed 06/28/2022, hereinafter referred to as Paz) in view of Bezerra WO 2011032244 A1 (hereinafter referred to as Bezerra, English abstract and English translation relied upon for reference) and Liu, “History and development of Solid State Fermentation” and  “History of Solid State Fermented Foods and Beverages”, in: Chen, Solid State Fermentation for Foods and Beverage (CRC Press, 2013), pp. 1-25 and 95-115 (hereinafter referred to as Liu).
Regarding claims 12-13, 15, 20-21, 23-24 and 35-36, Paz teaches a process for producing a flour composition derived from fungal fermentation of plant material comprising the steps of (the whole disclosure):
 a) providing a wet lignocellulosic plant material substrate such as apple pomace and grape pomace from agroindustrial processing, the moisture level of which being 50-100%;
b) sterilizing the lignocellulosic plant material substrate ;
c) inoculating the sterile substrate with fungus genus Pleurotus; 
d) incubating the inoculated substrate at a temperature of 15-30 ºC for 3-4 days and under air flow (e.g., with an oxygen inlet system) which will necessarily prevent build-up of wither excessive oxygen or carbon dioxide to produce a fermented substrate;
e) drying the fermented substrate of d);
f) milling (e.g., grinding) the dried, fermented substrate to form a flour composition.
Additionally, Paz teaches adding a nitrogen source to the lignocellulosic plant material prior to fermentation (e.g., correction of nitrogen using legumes).Given that the final flour is used for human food or animal feed, a food grade nitrogen source is necessarily used by Paz.
The moisture level of the substrate, temperature and duration of incubation as disclosed by Paz overlap with those ranges recited in claim 12 and/or 35. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Given that Paz teaches treating the same lignocellulosic plant material with the same type of fungus, it logically follows that the fungus of Paz will break down the plant material and digest the carbohydrate present within the lignocellulosic plant material thus reducing a level of metabolizable carbohydrate in the plant material;
Paz teaches an incubation time of 3-4 days which is shorter than 5-28 days as recited in claim 12. However, Paz teaches that the duration of incubation can vary considerably from species to species. Additionally, incubation time is the general conditions known by one of ordinary skill in the art to affect final amounts or proportions of the sugar, protein and/or fiber in the final product. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized inoculation time to achieve a flour product with desired amount of carbohydrate, protein and/or fiber. Therefore, the inoculation time as recited in the claim is a merely obvious variant of the prior art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. (See MPEP 2144.05 II).	
Further, in the same field of endeavor, Bezerra teaches using Pleurotus fungus to ferment a lignocellulosic plant material to make a flour for human consumption, in which the fermentation could proceed for 15-40 days at a temperature of 15-35 ºC (summary of the invention). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Paz by incubating the substrate for 15-40 days with reasonable expectation of success, for the reason that prior art has established that such a duration is suitable when fungus is Pleurotus and the substrate is a lignocellulosic plant material.
Paz in view of Bezerra is silent regarding the fungus amount. However, inoculum amount or inoculum size is among the general conditions known by one of ordinary skill in the art to affect the speed of fermentation and/or metabolite yield/amount. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized fungus amount for obtaining desired speed of fermentation and/or the metabolite yield/amount. Therefore, the fungus amount as recited in claims 12 and 15 are merely obvious variants of the prior art. 
 Further, Liu teaches that for solid state fermentation, the inoculum amount should be at least 10% (page 5, Table 1.1). Both Paz and Liu are directed to solid state fermentation. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Paz by including a fungus amount of at least 10% such that the fermentation could proceed to a desired degree. The amount as taught by Liu overlaps with that recited in the claim 12 and 15. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Given that Paz as modified by Bezerra and Liu teaches essentially the same fermentation process under essentially the same inoculation condition as that recited in the claim in which a lignocellulosic plant material is treated with the same fungus, it logically follows that the prior art process will have a metabolizable carbohydrate reduction that overlaps with, falls within or encompasses that recited in the claim, and will yield a flour with a total metabolizable carbohydrate level and caloric amount overlapping with, falling within or encompassing those recited in claims 13, 23-24 and 36. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 22, the lignocellulosic plant material substrate (e.g., hydrated apple or grape pomace) as disclosed by Paz reads on claim 22, for the reason that hydrated apple or grape pomace comprises 50-100% water as enumerated above, and that claim 21 recites that apple or grape is included as a low starch fruit.
Regarding claim 27, Paz teaches a room humidity level of above 70% (whole document), which encompasses the range recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 30, Paz as recited above teaches the step of sterilizing the lignocellulosic plant material but is silent regarding sterilization is conducted by irradiation or chemical sterilization.
Liu teaches that for solid state fermentation, the contaminating microorganisms will compete with the production organisms for nutrients thus the substrate should be sterilized to kill unwanted species prior to inoculation with the desired microorganisms; Liu further teaches that heat treatment, chemical means and radiation are suitable methods of sterilization in solid state fermentation (page 4, first para. and page 113, 4.5.3.1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Paz by sterilizing through chemical means or radiation prior to inoculation with reasonable expectation of success, because prior art has established that chemical means and radiation are suitable for sterilizing the substrate in solid state fermentation.
Chemical means and radiation as disclosed by Liu reads on “irradiation and chemical sterilization” as recited in claim 30.
Regrading Claim 31, Paz as recited above teach the step of drying but is silent regarding the drying is conducted at a temperature of 30-70 ºC.
Bezerra teaches that the fermented lignocellulosic plant substrate should be dried at a temperature of 45-70 ºC (page 5, para. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Paz by drying the fermented substrate at a temperature of 45-70 ºC with a reasonable expectation of success, for the reason that prior art has established such a temperature range is suitable for drying a fermented lignocellulosic plant material substrate.
Claim  29 is rejected under 35 U.S.C. 103 as being unpatentable over Paz in view of Bezerra and Liu as applied to claim 12 above, and further in view of Joshi, "Preparation and evaluation of an animal feed byproduct produced by solid-state fermentation of apple pomace", Bioresource Technology, 1996, vol. 56, pages 251-255 (hereinafter referred to as Joshi).
Regarding claim 29, Paz as recited above teaches a food grade nitrogen source but being silent regarding the nitrogen source being those recited in the claim.
In the same field of endeavor, Joshi teaches a process for producing a flour composition (e.g., apple pomace powder) derived from fungal fermentation of plant material (e.g., apple pomace) comprising the steps of providing a hydrated lignocellulosic plant material substrate; inoculating the substrate with an active, edible higher fungus (e.g., Candida, Tortula or Saccharomyces); incubating the inoculated substrate and carrying out solid-state fermentations; drying  and milling to form a flour composition (e.g., grinded apple pomace powers) (Abstract, page 252, left column, para. 1-5; page 253, Table 1); additionally, Joshi teaches adding ammonium sulfate prior to inoculation as a nitrogen source (page 252, left column, para. under “Fermentation”). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Paz by including ammonium sulfate as the nitrogen source, for the reason that prior art has established ammonium sulfate is an art-recognized compound suitable for use in a fungus fermentation of a lignocellulosic plant material. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Paz in view of Bezerra and Liu as applied to claim 12 above, and further in view of Parikh, “Vacuum Drying: Basics and Application”, Chemical Engineering, April, 2015, pages 48-54 (hereinafter referred to as Parikh).
Regarding claim 32, Paz as recited above teaches the step of drying but is silent regarding the drying is conducted at a temperature of 30-70 ºC.
Bezerra teaches that the fermented lignocellulosic plant substrate should be dried at a temperature of 45-70 ºC (page 5, para. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Paz by drying the fermented substrate at a temperature of 45-70 ºC with a reasonable expectation of success, for the reason that prior art has established such a temperature range is suitable for drying  a fermented lignocellulosic plant material substrate.
 Paz in view of Bezerra is silent regarding the vacuum condition. 
Parikh teaches that vacuum drying has the advantage of, inter alia, cutting down on processing time (page 49, left column). 
Paz, Bezerra and Parikh are all directed to drying processes. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Paz in view of Bezerra by including the vacuum drying step to cut down on process time.
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Paz in view of Bezerra and Liu as applied to claim 12 above, and further in view of Quinn, "Fungal fermentation of peanut flour: effects on chemical composition and nutritive value", Journal of Food Science, 1975, vol. 40, pages 470-474 (hereinafter referred to as Quinn) .
Regarding claims 33-34, Paz as recited above teaches drying the fermented substrate but being silent regarding drying at a low temperature below 40 ºC, and/or using vacuum.
In the same field of endeavor, Quinn teaches a solid state fermentation process wherein the fermented lignocellulosic plant material substrate (defatted peanut flour) is dried by lyophilization before being pulverized into a flour (page 470, left column, bottom para.; right column, para.1-4). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Paz by replacing the heat drying method with lyophilization and reasonably expected such a replacement will have be successful in drying the fermented substrate, for the reason that prior art has established that lyophilization is a suitable method of drying a fermented substrate in the art of solid state fermentation. 
Lyophilization as disclosed by Quinn necessarily takes places below 40 ºC and under vacuum condition.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Paz BRPI0603003 A (cited in IDS filed 06/28/2022, hereinafter referred to as Paz) in view of Bezerra WO 2011032244 A1 (hereinafter referred to as Bezerra, English abstract and English translation relied upon for reference).
Regarding claim 40, Paz teaches a process for producing a flour composition derived from fungal fermentation of plant material comprising the steps of (English translation):
 a) providing a wet lignocellulosic plant material substrate such as apple pomace and grape pomace from agroindustrial processing, the moisture level of which being 50-100%;
b) sterilizing the lignocellulosic plant material substrate ;
c) inoculating the sterile substrate with Pleurotus; 
d) incubating the inoculated substrate at a temperature of 15-30 ºC for 3-4 days and under air flow (e.g., with an oxygen inlet system) which will necessarily prevent build-up of wither excessive oxygen or carbon dioxide to produce a fermented substrate;
e) drying the fermented substrate of d);
f) milling (e.g., grinding) the dried, fermented substrate to form a flour composition.
Additionally, Paz teaches adding a nitrogen source to the lignocellulosic plant material prior to fermentation (e.g., correction of nitrogen using legumes). Given that the final flour can be used for human food, a food grade nitrogen source is used by Paz.
The moisture level of the substrate, temperature and duration of incubation as disclosed by Paz overlap with those ranges recited in claim 40. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Given that Paz teaches treating the same lignocellulosic plant material with the same type of fungus, it logically follows that the fungus of Paz will break down the plant material and digest the carbohydrate present within the lignocellulosic plant material thus reducing a level of metabolizable carbohydrate in the plant material;
Paz teaches an incubation time of 3-4 days which is shorter than 5-28 days as recited in claim 40. However, Paz teaches that the duration of incubation can vary considerably from species to species. Additionally, incubation time is the general conditions known by one of ordinary skill in the art to affect final amounts or proportions of the sugar, protein and/or fiber in the final product. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized inoculation time to achieve a flour product with desired amount of carbohydrate, protein and/or fiber. Therefore, the inoculation time as recited in the claim is a merely obvious variant of the prior art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. (See MPEP 2144.05 II).	
Further, in the same field of endeavor, Bezerra teaches using Pleurotus fungi to ferment a lignocellulosic plant material to make a flour for human food, the fermentation could proceed for 15-40 days at a temperature of 15-35 ºC (summary of the invention). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Paz  by incubating for 15-40 days with reasonable expectation of success, for the reason that prior art has established that such a duration is suitable when fungus is Pleurotus and the substrate is plant material.
Given that Paz as modified by Bezerra teaches essentially the same fermentation process under essentially the same inoculation condition as that recited in the claim in which a lignocellulosic material is treated with the same fungus, it logically follows that the prior art process will have a metabolizable carbohydrate reduction that overlaps with, falls within or encompasses that recited in the claim. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claims 12-13, 15, 20-24, 27, 29-31, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, "Preparation and evaluation of an animal feed byproduct produced by solid-state fermentation of apple pomace", Bioresource Technology, 1996, vol. 56, pages 251-255 (hereinafter referred to as Joshi) in view of Bezerra WO 2011032244 A1 (hereinafter referred to as Bezerra, English abstract and English translation relied upon for reference) and Liu, “History and development of Solid State Fermentation” and  “History of Solid State Fermented Foods and Beverages”, in: Chen, Solid State Fermentation for Foods and Beverage (CRC Press, 2013), pp. 1-25 and 95-115 (hereinafter referred to as Liu).
Regarding claims 12-13, 15,  20-21, 23-24, 29-31 and 35-36,  Joshi teaches a process for producing a flour composition (e.g., apple pomace powder) derived from solid state fungal fermentation of plant material (e.g., apple pomace, which is a by-product of apple) (Abstract, page 252, left column, para. 1-5; page 253, Table 1), the process including the steps of:
- providing a hydrated lignocellulosic plant material substrate (hydrated apple pomace) having a moisture level of about 80% (e.g., 1:4 hydration);
 -inoculating the substrate with an active, edible higher fungus (e.g., Candida, Tortula or Saccharomyces);
-incubating the inoculated substrate and carrying out solid-state fermentations at 25 ºC for 96 h to produce a fermented substrate;
-drying the fermented substrate at 60 ºC which falls within the range recited in claim 31; and
-milling (e.g., grinding) the dried, fermented substrate to form a flour composition (e.g., grinded apple pomace powers).
Further, Joshi teaches adding ammonium sulfate prior to inoculation as a nitrogen source (page 252, left column, para. under “Fermentation”). Joshi further teaches that the final product has potential as an animal feed (page 255, left col. 1st para.), which inherently teaches that ammonium sulfate is food grade.
The moisture level of the substrate prior to fermentation as disclosed by Joshi falls within those recited in the claims 12 and 35.  The temperature of incubation as disclosed by Joshi falls with that recited in claim 12.
Joshi is silent regarding sterilizing the substrate using a method such as chemical treatment as recited in claim 30. Joshi is also silent regarding the active, edible higher fungus comprising those recited in claim 12. Josh is further silent regarding incubating the substrate under air flow.
In the same field of endeavor, Bezerra teaches a process for producing a flour composition derived from fungal fermentation of plant material comprising the steps of providing a wet lignocellulosic plant material substrate such as wheat, sorghum, corn, coffee, quinoa, pea, oat, soybean etc. (page 3, summary of the invention; para. that bridges page 4-5); sterilizing the lignocellulosic plant material substrate using chemical or physical treatment to eliminate undesirable microorganism(para. that bridges page 4-5); inoculating the sterile substrate with an active, edible higher fungus in , said edible higher fungus being a genus of Pleurotus, Lentinula, Ganoderma, Volvariella, Auricularia, Armillaria, or Hericium (page 3, Summary of the invention; page 5, para. 2); incubating the inoculated substrate at a temperature of 15-35 ºC for 15-40 days in a laminar flow chamber (page 5, para. 2-3; page 10, third para.); drying the fermented substrate in a dehydrator at a temperature of 45-70 ºC (page 5, para.  4); and milling the dried, fermented substrate to form a flour composition (page 5,  para. 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Joshi by including the chemical sterilization as disclosed by Bezerra so as to kill unwanted microorganism. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because the prior art has established subjecting the lignocellulosic material to a sterilization process before fermentation could kill undesirable microorganism.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Joshi by substituting a genus of Pleurotus, Lentinula, Ganoderma, Volvariella, Auricularia, Armillaria, or Hericium for the fungus used by Joshi, for the reason that prior art has established that the aforementioned fungi are functional equivalents suitable for fermenting a lignocellulosic plant material. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Joshi by incubating the lignocellulosic plant material in a  laminar flow chamber with reasonable expectation of success, for the reason that prior art has established fermentation of a lignocellulosic plant material with a fungus could take place in a laminar flow chamber. A laminar flow chamber is known to have air flow which will necessarily prevent build-up of wither excessive oxygen or carbon dioxide to produce a fermented substrate.
Given that Joshi in view of Bezerra teaches treating the same lignocellulosic plant material with the same type of fungus, it logically follows that the fungus of Bezerra will break down the plant material and digest the carbohydrate present within the lignocellulosic plant material thus reducing a level of metabolizable carbohydrate in the plant material;
Joshi teaches an incubation time of 4 days which is shorter than 5-28 days as recited in claim 12. However, incubation time is the general conditions known by one of ordinary skill in the art to affect final amounts or proportions of the sugar, protein and/or fiber in the final product. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized incubation time to achieve a flour product with desired amount of carbohydrate, protein and/or fiber. Therefore, the inoculation time as recited in the claim is a merely obvious variant of the prior art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. (See MPEP 2144.05 II).	
Further, Bezerra as recited above teaches that in using Pleurotus, Lentinula, Ganoderma, Volvariella, Auricularia, Armillaria, or Hericium to ferment a lignocellulosic plant material, the fermentation could proceed for 15-40 days at a temperature of 15- 35 ºC. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Joshi by fermenting for 15-40 days with reasonable expectation of success, for the reason that prior art has established that such a duration is suitable when fungus is Pleurotus, Lentinula, Ganoderma, Volvariella, Auricularia, Armillaria, or Hericium.
Joshi in view of Bezerra is silent regarding the fungus amount. However, inoculum amount or inoculum size is among the general conditions known by one of ordinary skill in the art to affect the speed of fermentation and/or metabolite yield/amount. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized fungus amount for obtaining desired speed of fermentation and/or the metabolite yield/amount. Therefore, the fungus amount as recited in the claim is a merely obvious variant of the prior art. 
Further, Liu teaches that for solid state fermentation, the inoculum amount should be at least 10% (page 5, Table 1.1). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Joshi by including at least 10% fungus such that the fermentation could proceed to a desired degree. The fungus amount as taught by Liu overlaps with or encompasses those recited in claims 12 and 15. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Given that Joshi as modified by Bezerra and Liu teaches essentially the same fermentation process under essentially the same inoculation condition as that recited in the claim in which a lignocellulosic material is treated with the same fungus, it logically follows that the prior art process will have a metabolizable carbohydrate reduction that overlaps with, falls within or encompasses that recited in the claim, and will yield a flour with a total metabolizable carbohydrate level and caloric amount overlapping with, falling within or encompassing those recited in claims 13, 23-24 and 36. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 22, the lignocellulosic plant material substrate (e.g., hydrated apple pomace) as disclosed by Joshi reads on claim 22, for the reason that hydrated apple pomace comprises 80% water as enumerated above, and that claim 21 recites that apple is included as a low starch fruit.
Regarding claim 27, Joshi as modified as recited above teaches carrying out solid state fermentation (page 471, right column, 1st para.), but is silent regarding the humidity of the incubation space. 
Liu teaches that during solid state fermentation, the moisture content of the medium is a key factor that determines the process stability and yield of product; Liu further teaches that humidity of the environment affects the moisture level the medium (for example, moisture content decreases because of metabolic activity and water evaporation, thus humid air is added so as to maintain the moisture level) (page 9-10, 1.3.1.3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the humidity of the space to a suitable level so as to ensure that the moisture content of the medium is in kept at an optimal range. As such, the humidity as recited in the claim is merely an obvious variant of the prior art.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Bezerra and Liu as applied to claim 12 above, and further in view of Parikh, “Vacuum Drying: Basics and Application”, Chemical Engineering, April, 2015, pages 48-54 (hereinafter referred to as Parikh).
Regarding claim 32, Joshi teaches that the step of drying the fermented substrate at 60 ºC, which falls within the temperature range as recited in claim 32.
Joshi is silent regarding the vacuum condition. 
Parikh teaches that vacuum drying has the advantage of, inter alia, cutting down on processing time (page 49, left column). 
Both Joshi and Parikh are directed to drying processes. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Joshi by including the vacuum drying step to cut down on process time.
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Bezerra and Liu as applied to claim 12 above, and further in view of Quinn, "Fungal fermentation of peanut flour: effects on chemical composition and nutritive value", Journal of Food Science, 1975, vol. 40, pages 470-474 (hereinafter referred to as Quinn) .
Regarding claims 33-34, Joshi as recited above teaches drying the fermented substrate at 60 ºC in an electric cabinet dryer thus being silent regarding drying using a low temperature below 40 C, and/or using vacuum.
In the same field of endeavor, Quinn teaches a solid state fermentation process wherein the fermented lignocellulosic plant material substrate (defatted peanut flour) is dried by lyophilization before being pulverized into a flour (page 470, left column, bottom para.; right column, para.1-4). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Joshi by replacing the heat drying method with lyophilization and reasonably expected such a replacement will have be successful in drying the fermented substrate, for the reason that prior art has established that lyophilization is a suitable method of drying a fermented substrate in the art of solid state fermentation. 
Lyophilization as disclosed by Quinn necessarily takes places below 40 ºC and under vacuum condition.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, "Preparation and evaluation of an animal feed byproduct produced by solid-state fermentation of apple pomace", Bioresource Technology, 1996, vol. 56, pages 251-255 (hereinafter referred to as Joshi) in view of Bezerra WO 2011032244 A1 (hereinafter referred to as Bezerra, English abstract and English translation relied upon for reference).
Regarding claim 40,  Joshi teaches a process for producing a flour composition (e.g., apple pomace powder) derived from solid state fungal fermentation of plant material (e.g., apple pomace, which is a by-product of apple) (Abstract, page 252, left column, para. 1-5; page 253, Table 1), the process including the steps of:
- providing a hydrated lignocellulosic plant material substrate (hydrated apple pomace) having a moisture level of about 80% (e.g., 1:4 hydration);
 -inoculating the substrate with an active, edible higher fungus (e.g., Candida, Tortula or Saccharomyces);
-incubating the inoculated substrate and carrying out solid-state fermentations at 25 ºC for 96 h to produce a fermented substrate;
-drying the fermented substrate at 60 ºC; and
-milling (e.g., grinding) the dried, fermented substrate to form a flour composition (e.g., grinded apple pomace powers).
Further, Joshi teaches adding ammonium sulfate prior to inoculation as a nitrogen source (page 252, left column, para. under “Fermentation”). Joshi further teaches that the final product has potential as an animal feed (page 255, left col. 1st para.), which inherently teaches that ammonium sulfate is food grade.
The moisture level of the substrate prior to fermentation as disclosed by Joshi falls within those recited in the claim 40.  The temperature of incubation as disclosed by Joshi falls with that recited in claim 40.
Joshi is silent regarding sterilizing the substrate. Joshi is also silent regarding the active, edible higher fungus comprising those recited in claim 40. Josh is further silent regarding incubating the substrate under air flow.
In the same field of endeavor, Bezerra teaches a process for producing a flour composition derived from fungal fermentation of plant material comprising the steps of providing a wet lignocellulosic plant material substrate such as wheat, sorghum, corn, coffee, quinoa, pea, oat, soybean etc. (page 3, summary of the invention; para. that bridges page 4-5); sterilizing the lignocellulosic plant material substrate to eliminate undesirable microorganism (para. that bridges page 4-5); inoculating the sterile substrate with an active, edible higher fungus , said edible higher fungus being a genus of Pleurotus, Lentinula, Ganoderma, Volvariella, Auricularia, Armillaria, or Hericium (page 3, Summary of the invention; page 5, para. 2); incubating the inoculated substrate at a temperature of 15-35 ºC for 15-40 days in a laminar flow chamber (page 5, para. 2-3; page 10, third para.); drying the fermented substrate in a dehydrator at a temperature of 45-70 ºC (page 5, para.  4); and milling the dried, fermented substrate to form a flour composition (page 5,  para. 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Joshi by including the sterilization step as disclosed by Bezerra so as to kill unwanted microorganism. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because prior art has established that subjecting a lignocellulosic plant material to a sterilization process before fermentation could kill undesirable microorganism.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Joshi by substituting a genus of Pleurotus, Lentinula, Ganoderma, Volvariella, Auricularia, Armillaria, or Hericium for the fungus used by Joshi, for the reason that prior art has established that the aforementioned fungus are functional equivalents suitable for fermenting a lignocellulosic material. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Joshi by incubating the substrate in a  laminar flow chamber with reasonable expectation of success, for the reason that prior art has established the fermentation of a lignocellulosic material with a fungus could take place in a laminar flow chamber. A laminar flow chamber is known to have air flow which will necessarily prevent build-up of wither excessive oxygen or carbon dioxide to produce a fermented substrate.
Given that Joshi in view of Bezerra teaches treating the same lignocellulosic plant material with the same type of fungus, it logically follows that the fungus of Bezerra will break down the plant material and digest the carbohydrate present within the lignocellulosic plant material thus reducing a level of metabolizable carbohydrate in the plant material;
Joshi teaches an incubation time of 4 days which is shorter than 5-28 days as recited in claim 12. However, inoculation time is the general conditions known by one of ordinary skill in the art to affect final amounts or proportions of the sugar, protein and/or fiber in the final product. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized inoculation time to achieve a flour product with desired amount of carbohydrate, protein and/or fiber. Therefore, the inoculation time as recited in the claim is a merely obvious variant of the prior art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. (See MPEP 2144.05 II).	
Further, Bezerra as recited above teaches that in using Pleurotus, Lentinula, Ganoderma, Volvariella, Auricularia, Armillaria, or Hericium to ferment a lignocellulosic plant material, the fermentation could proceed for 15-40 days at a temperature of 15- 35 ºC. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Joshi by fermenting for 15-40 days with reasonable expectation of success, for the reason that prior art has established that such a duration is suitable when fungus is Pleurotus, Lentinula, Ganoderma, Volvariella, Auricularia, Armillaria, or Hericium.
Given that Joshi as modified by Bezerra teaches essentially the same fermentation process under essentially the same inoculation condition as that recited in the claim in which a lignocellulosic material is treated with the same fungus, it logically follows that the prior art process will have a metabolizable carbohydrate reduction that overlaps with, falls within or encompasses that recited in the claim. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Response to Declaration
The declaration under 37 CFR 1.132 filed 01/20/2022 is insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office action.
Declarant argues on para. 10-14 of the declaration that Zilly would not provide a reasonable expectation of reducing metabolizable carbohydrate as recited in the claim. Declarant goes on to argue on para. 15 of the declaration that a skilled artisan would not be motivated to modify Quinn with teaching of Zilly, for the reason that Quinn and Zilly are directed to different methods having different goals.
The arguments are considered but found irrelevant to the instant rejection, given that Zilly is no longer relied upon.
Declarant argues on para. 16-17 of the declaration that the teaching of Villas that white rot fungus P. ostreatus increases the total free sugar would have discouraged a skilled artisan from using white rot. Declarant further asserts on para. 18-19 of the declaration that applicant has performed a comparative experiment to Villas using the claimed process and found that the experiment shows a decrease in the reducing sugar content.
Declarant’s arguments are considered but found unpersuasive. Villas might have discouraged a skilled artisan from using P. ostreatus  species, but would not discourage the skilled artisan from using other Pleurotus species or other white rot fungi species, given that nowhere in Villas suggests that result from P. ostreatus could be extrapolated to other white rot fungi species. Applicant is reminded that in the office action mailed 07/20/2021, the modification of Quinn with Zilly will result in a solid state fermentation that uses Pleurotus pulmonarius or Ganoderma lucidum as the production microorganism.
The Office notes that Villas reference is actually the publication of the inventor for the instant application (e.g., Granato Villas Boas). Applicant is hereby invited to clarify why the same inventor/author is creating conflicting results using the same apple pomace substrate and same P. ostreatus white rot fungus species. Declarant asserts in para. 19 of the declaration that increasing in the sugar content is not linked to species but with other differences in fermentation parameters and conditions. However, the Office notes that the fermentation parameters and conditions as disclosed in Villas reference are consistent with the claimed process. For example, the reference discloses that the moisture level is 80% for the apple pomace, and the fermentation takes places at 25 ºC for 30 days (page 463 first para. page 462 right column, third para.). It is thus not clear what parameters are responsible for the conflicting results.
Regarding the limitation about the amount of fungus, declarant argues on para. 20-23 of the declaration that Liu’s teaching about inoculum amount of at least 10% does not read on the claimed amount of 5-50%, for the reason that inoculum consists of more than just fungus. Declarant further argues that Zilly teaches an amount of fungus that is below the claimed 5%.
Declarant’s arguments are considered but found unpersuasive. Applicant is reminded that Liu teaches an open range of equal to or greater than 10%, which reasonably renders obvious the claimed amount no matter how one calculates the inoculum amount.  Further, the argument regarding Zilly is moot for the reason set forth above.
Further, as set forth in the instant office action, inoculum amount or inoculum size is the general conditions known by one of ordinary skill in the art to affect the speed of fermentation and/or metabolite yield/amount. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized fungus amount for obtaining desired speed of fermentation and/or the metabolite yield/amount. Therefore, the fungus amount as recited in the claim is a merely obvious variant of the prior art. Unfortunately, applicant has not shown by evidence the criticality associated with claimed fungus amount.
In para. 25-26, declarant asserts that fermented wheat bran flour obtained with claimed process surprisingly had a sodium level that is much less than Zilly’s protocol using Vogel medium.
The argument is irrelevant to the instant office action, given that Zilly is no longer relied upon.
Declarant asserts that the assignee has won several awards for the methods described in the claimed application.
The objective evidence as submitted by the declarant has been considered but was accorded little weight, for the reason that declarant has not shown that the objective evidence (e.g., awards) is the direct result of the unique characteristics of the claimed invention. The declarant needs to show that the nexus is to an aspect of the claim that is not already in the prior art. See MPEP 716.01(b).
	

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
Given that all the arguments made in the Remarks are made in the declaration filed 01/20/2022, applicant is invited to refer to “Response to Declaration” above for examiner’s response.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHANGQING LI/Examiner, Art Unit 1793